         Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
UNITED STATES OF AMERICA,

             - against –                       MEMORANDUM AND ORDER
ADREAN FRANCIS,                                   06 Cr. 80 (NRB)

                   Defendant.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



     After a jury trial, defendant Adrean Francis was convicted of

the charges of conspiring to distribute over 1,000 kilograms of

marijuana, in violation of 21 U.S.C. § 846, and possessing a

firearm in furtherance of the conspiracy, in violation of 18 U.S.C.

§§ 924(c) and 2.      On March 22, 2011, the Court imposed a sentence

of 300 months’ imprisonment.            On October 5, 2020, the Court

received defendant’s pro se motion for compassionate release from

North Lake CI.1      For the following reasons, defendant’s motion is

granted.

     Defendant moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction


     1       Defendant has since been moved to CI Rivers.
          Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 2 of 7



is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).2 A court may

reduce a defendant’s sentence under Section 3582(c)(1)(A)(i) only

“upon motion of the Director of the Bureau of Prisons” or “upon

motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant’s       facility,    whichever     is   earlier.”    18   U.S.C.   §

3582(c)(1)(A).        Defendant submitted a copy of a letter by the

Facility Administrator of North Lake CI, denying his request for

compassionate release on a number of grounds including that (1)

the defendant’s medical condition was stable and treatable in an

institutional setting; (2) the nature and circumstances of the

offense showed a disregard for public safety and the community;

(3) the defendant has only served approximately 57% of his sentence

to date; and (4) the defendant is subject to a detainer lodged by

the Immigration and Customs and Enforcement (“ICE”) for possible

deportation.       ECF No. 329, Ex. A.




      2     Defendant initially requested that the Court order his release to
home confinement in New York, but in his reply to the government’s objection,
acknowledges that he is subject to deportation upon release and not eligible
for home confinement. ECF No. 337.


                                       -2-
          Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 3 of 7



      As this motion is brought pro se, it should “be construed

liberally      to   raise   the    strongest    arguments   [it]   suggest[s].”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 479 (2d Cir.

2006).      However, defendant still bears the burden of demonstrating

that his release is justified under Section 3582(c)(1)(A).                  See

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

Because he has done so, his motion is granted.

      Defendant states in his motion that he “is currently on a

cocktail of medication to deal with Type 2 Diabetes and has on

several      occasions      been   treated     for   chronic   bronchitis   and

pneumonia resulting in hospitalization.”                ECF No. 329 at 6-7.

While defendant has not provided evidence to substantiate that he

suffers from these conditions, the government acknowledges that

“[b]ased on a review of the defendant’s North Lake CI medical

records, the defendant, a 41-year-old male, suffers from Type II

diabetes, which appears to be controlled by medication.”               ECF No.

334 at 3.       Type II diabetes has been identified by the CDC as a

risk factor for severe illness from COVID-19,3 and the government

concedes in its objection to defendant’s motion that defendant



      3     See People with Certain Medical Conditions, CDC, https://www.cdc.
gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Dec.
23, 2020).


                                        -3-
        Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 4 of 7



satisfies the “extraordinary and compelling reasons” inquiry under

18 U.S.C. § 3582(c)(1)(A)(i).        ECF No. 334 at 7.     Indeed, several

courts in this Circuit have found that inmates suffering from

diabetes risk severe illness from COVID-19 and are therefore

eligible for compassionate release. See e.g., United States v.

Miranda, 457 F. Supp. 3d 141, 146 (D. Conn. 2020); United States

v. Daugerdas, No. 09-cr-581, 2020 WL 2097653, at *3 (S.D.N.Y. May

1, 2020); United States v. Colvin, 451 F. Supp. 3d 237, 241 (D.

Conn.    2020).      The   Court   agrees    that   defendant    has     shown

“extraordinary and compelling reasons” that warrant his release.

       Because defendant has satisfied his burden under Section

3582(c)(1)(A)(i), the Court now applies the factors set forth in

18 U.S.C. § 3553(a) to determine if they override defendant’s

extraordinary and compelling circumstances.4          We find that they do

not.    These factors include “the nature and circumstances of the

offense,” the need for the sentence imposed “to reflect the

seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense,” as well as “the need to




      4
            “[A] court confronted with a compassionate release motion is
still required to consider all the Section 3553(a) factors to the extent they
are applicable, and may deny such a motion if, in its discretion,
compassionate release is not warranted because Section 3553(a) factors
override, in any particular case, what would otherwise be extraordinary and
compelling circumstances.” United States v. Gotti, No. 02 Cr. 743-07 (CM),
2020 WL 497987, at *2 (S.D.N.Y. Jan. 15, 2020).


                                     -4-
         Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 5 of 7



avoid    unwarranted       sentence     disparities        among   defendants     with

similar records who have been found guilty of similar conduct.”

18 U.S.C. §§ 3553(a)(1), (a)(2)(A), (a)(6).

        The government points to defendant’s participation in a drug

conspiracy to distribute a substantial amount of marijuana, and

the fact that the Court imposed the congressionally mandated

minimum sentence on defendant, to argue that reducing his sentence

to time served “would minimize the severity of the defendant’s

actions.”     ECF No. 334 at 6.         Congress, however, has revisited the

penalties for defendant’s crimes since his sentencing.                            Were

defendant to be sentenced today, his prior drug-related conviction

would not constitute a “serious drug felony” under 18 U.S.C. §

841(b)(1)(A), and he would not be subject to enhanced penalties.5

Moreover, at defendants’ sentencing, the Court stated on the record

that    had   it   “felt    free   to    do    so,    [it]    would      not   sentence

[defendant] to more than . . . 15 years.”                  Hr’g. Tr. 14:6-8 (Mar.

22,    2011).      Given    the    change      in    the   law     and   the   Court’s


5     Before trial, the government filed a prior drug felony information
stating that defendant was convicted of criminal possession of marijuana in
the third degree for which he received a sentence of five years’ probation.
ECF No. 90. Possession of marijuana in the third degree is a Class E felony
under New York law for which the maximum term of imprisonment is four years.
N.Y. Penal Law §§ 70.00(2)(e); 221.20 (McKinney). A “serious drug felony”
under the amended § 841 is defined inter alia as “an offense under state law
. . . for which the maximum term of imprisonment [is] ten years” and for
which “the offender served a term of imprisonment of more than 12 months.”
18 U.S.C. § 924(e)(2); 21 U.S.C. § 802(57). Defendant’s prior felony
satisfies neither requirement.


                                         -5-
         Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 6 of 7



contemporaneous view of the appropriate sentence, the Court finds

that defendant serving approximately fourteen and a half years in

prison amply “provide[s] just punishment” for his offenses and

otherwise satisfies the goals of § 3553 and is consistent with

applicable policy statements issued by the Sentencing Commission.

The Court is likewise satisfied that defendant will not pose a

danger to any persons or to the community, as the government

informs us that defendant is subject to an active ICE detainer and

that ICE intends to effectuate the defendant’s removal to his home

country of Jamaica upon his release.          ECF No. 334 at 4.

     For the foregoing reasons, the defendant’s motion is granted.

Defendant is to be released solely to ICE custody in order to

initiate his removal proceedings to Jamaica.

     SO ORDERED.

Dated:       New York, New York
             January 22, 2020

                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                      -6-
      Case 1:06-cr-00080-NRB Document 338 Filed 01/22/21 Page 7 of 7



Defendant (pro se)
Adrean Francis

A copy of the foregoing Memorandum and Order have been mailed to
the following:
Adrean Francis (#53403-054)
CI Rivers
145 Parker’s Fishery Rd.
Winton, NC 27986




                                   -7-
